 1

 2

 3

 4                                                                    JS-6

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   ELIZABETH ANN B.1, an Individual,            Case No.: 2:18-CV-07069 JFW (ADS)

12                       Plaintiff,

13                       v.
                                                  JUDGMENT
14   ANDREW M. SAUL2, Commissioner of
     Social Security,
15
                         Defendant.
16

17

18

19

20

21

22   1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
23
     Administration and Case Management of the Judicial Conference of the United States.
     2 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                               -1-
 1         Pursuant to the Court’s Order Accepting the Report and Recommendation of the

 2   United States Magistrate Judge, IT IS HEREBY ADJUDGED that decision of the

 3   Commissioner of Social Security is affirmed and the above-captioned case is dismissed

 4   with prejudice.

 5

 6   Dated: December 6, 2019

 7

8                                     THE HONORABLE JOHN F. WALTER
                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               -2-
